Citation Nr: 0611015	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  03-30 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
type 2 as a result of exposure to herbicide agents.  

2.  Entitlement to service connection for diabetic 
neuropathy. 

3.  Entitlement to service connection for diabetic 
retinopathy.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from January 1967 to October 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that he contracted diabetes mellitus 
type 2 as a result of exposure to herbicide agents.  His 
claims for service connection for diabetic neuropathy and 
diabetic retinopathy are derivative of the diabetes claim 
notwithstanding a prior adjudication of claims for service 
connection of defective vision, lower extremity disorder, and 
numbness of the toes and fingers in a June 1994 RO rating 
decision that is final. 

According to a Report of Contact in September 2001, the 
veteran contends that while stationed at Takhli Air Force 
Base in Thailand, he injured his leg and he was placed on 
temporary duty from April to May 1969, during which time he 
worked in a compound/supply depot where he handled mostly 
empty containers of chemicals.  He believed that it was 
during this time that he was exposed to Agent Orange.  At the 
October 2003 VA examination, the veteran further contended 
that he also served on temporary duty as a dog handler in 
Vietnam for over two months at which time he was assigned to 
an Army unit.   

In response to an RO request for any documents showing that 
the veteran was exposed to herbicides, the National Personnel 
Records Center (NPRC) indicated that there were no records of 
exposure to herbicides.  The RO then requested and obtained 
from the NPRC AF Form 7 (Airman Military Record), which 
indicated that the veteran served at Takhli RT Air Force 
Base, Thailand from August 1968 to August 1969 while assigned 
to the 355 SPS, and his military occupational specialty (MOS) 
was a sentry dog handler at that time.  He had no other 
foreign service.  He was awarded the Vietnam Service Medal 
(VSM) with bronze service star and the Republic of Vietnam 
Campaign Medal (RVCM).  The Board notes that the VSM was 
awarded to all members of the armed forces who served at any 
time between July 4, 1965 and March 28, 1973, in Vietnam, its 
contiguous waters, or airspace, there over as well as to 
personnel who served in Thailand, Laos, or Cambodia, or the 
airspaces, there over, in direct support of operations in 
Vietnam during the same period.  Department of Defense 
1348.33-M, Manual of Military Decorations and Awards, C6.6 
(September 1996).  The RVCM was awarded to those personnel 
who (1) served in the Republic of Vietnam for 6 months 
between March 1, 1961 and March 28, 1973; or, (2) served 
outside the geographical limits of the Republic of Vietnam 
but contributed direct combat support to the Republic of 
Vietnam Armed Forces for 6 months during the specified 
period; or, (3) served in the Republic of Vietnam or outside 
its geographical limits for less than 6 months during the 
specified period but were wounded, captured, or killed.  Id. 
at C7.5.1.6.

Thus, while AF Form 7 notes no service in Vietnam and the 
initial report from NPRC was negative, the Board finds that 
the veteran's service medals warrant further investigation 
into his reports of temporary duty in direct support of 
operations in Vietnam.  Specifically, the AMC should request 
additional service personnel records that might be available, 
such as temporary duty assignment orders, pay records, travel 
vouchers, and morning reports.  According to the U.S. Army 
and Joint Service Records Research Center (JSRRC) Stressor 
Verification Guide prepared by C&P Service, morning reports 
have not been maintained by the Air Force since 1964; 
therefore, the veteran must identify the Army unit to which 
he maintains he was temporarily assigned when he reportedly 
served in Vietnam in order to obtain any morning reports.  

Next, in VA Form 9 filed in September 2003, the veteran 
reported that his separation physical showed the onset of 
diabetes and that Dr. W. [Dr. P.W.] of Ashland, Kentucky, 
found that he was diabetic in 1971, less than one year after 
his discharge from service.  The veteran's authorized 
representative has asked VA's assistance in obtaining any 
records pertaining to treatment the veteran reported 
receiving from Dr. W. for diabetes.

As for the coronary artery disease claim, the Board notes 
that the veteran's original claim for service connection of 
heart disease to include as secondary to Agent Orange 
exposure was denied in a June 1994 RO rating decision.  Under 
cover of letter dated in June 1994, the RO forwarded the 
veteran a copy of the June 1994 rating decision along with VA 
Form 4107, which explained the veteran's procedural and 
appeal rights.  The veteran, however, did not appeal the 
decision and it became final in June 1995.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1993).  The RO erroneously treated the veteran's claim as an 
original claim for service connection.  Generally, a claim 
which has been denied in an unappealed rating decision may 
not thereafter be reopened and allowed except if new and 
material evidence is presented or secured with respect to the 
disallowed claim whereupon the Secretary shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002).  The veteran's claim 
has not been procedurally developed as a new and material 
evidence claim.  
Consequently, VA has not provided the veteran with section 
5103(a) notice as to  the information and evidence necessary 
to reopen a previously disallowed claim and the delegation of 
responsibility between VA and the veteran in procuring this 
evidence.  The AMC must rectify this deficiency in notice.  

The Board observes that the December 2001 VCAA [Veterans 
Claims Assistance Act of 2000] notice contained in the claims 
file is deficient to the extent that it fails to advise the 
veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits and 
secondary service connection.  Rather, the VCAA notice only 
addresses claims for presumptive service connection based on 
herbicide exposure.  Also, the VCAA notice did not request 
that the veteran provide any evidence in his possession that 
pertained to his claims in accordance with 38 C.F.R. 
§ 3.159(b)(1) (2005).  

Finally, during the course of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
instant appeal, in addition to the deficiency in notice noted 
above, the veteran was also not provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disabilities on appeal.  Please 
take this opportunity to inform the veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded, and also 
include an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.  


Accordingly, the case is REMANDED for the following action:

1.  Please request that the veteran 
identify the Army unit to which he 
maintains he was attached while 
reportedly serving on temporary duty in 
the Republic of Vietnam, and he should 
also specify the time period.  Request 
morning reports from NPRC or JSRRC on 
the Army unit and for the time period 
specified.  

2.  Please request that the veteran 
provide a complete address for Dr. P.W., 
who reportedly treated and diagnosed the 
veteran with diabetes in 1971.  The 
veteran should complete the necessary 
authorization form to permit VA to obtain 
the identified treatment records from Dr. 
P.W.  

3.  Please contact the NPRC and request 
any documentation that could serve to 
confirm the veteran's presence in the 
Republic of Vietnam during the period 
identified by the veteran (as the 
result of Instruction 1) and to confirm 
the veteran's reported temporary duty 
handling containers of herbicides from 
April to May 1969, to include temporary 
duty assignment orders, pay stubs that 
reflect special pay status such as 
combat duty pay, and travel vouchers. 

4.  Please provide the veteran with 
written notice of the VCAA, VA's duties 
there under, and the delegation of 
responsibility between VA and the veteran 
in procuring the evidence relevant to the 
appealed claims, including which portion 
of the information and evidence is to be 
provided by the veteran and which portion 
VA will attempt to obtain on behalf of 
the veteran as required by 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005) 
and 38 C.F.R. § 3.159 (2005).  

This action should include the following:  
(i) written notice to the veteran of the 
information and evidence necessary to 
reopen his previously disallowed claim of 
entitlement to service connection for 
coronary artery disease (list the old 
definition of 'new and material evidence' 
as claim filed prior to August 29, 2001) 
and what the evidence must show to 
establish entitlement to service-
connected compensation benefits and 
secondary service connection; (ii) 
written notice to the veteran of what the 
evidence must show to establish 
entitlement to service-connected 
compensation benefits with respect to the 
diabetes claim; (iii) written notice to 
the veteran of what the evidence must 
show to establish entitlement to service-
connected compensation benefits and 
secondary service connection with respect 
to the diabetic neuropathy and diabetic 
retinopathy claims; (iv) written notice 
to the veteran as to the information or 
evidence needed to establish a disability 
rating and effective date for all of the 
claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006); and (v) request that the 
veteran provide any evidence in his 
possession that pertained to his claims 
in accordance with 38 C.F.R. 
§ 3.159(b)(1) (2005).  

The veteran should be afforded the 
appropriate period of time for response 
to all written notice and development as 
required by VA law.     

5.  Thereafter, the veteran's claims 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
veteran. Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order. 


The purpose of this REMAND is for additional development and 
to ensure due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






